ORDER

PER CURIAM.
AND NOW, this 25th day of June, 2015, the Petition for Allowance of Appeal is GRANTED. The issue is:
[Whether t]he Commonwealth Court [properly] decided that [it was] constrained by its own decision in Krug v. City of Philadelphia, 152 Pa.Cmwlth. 475, 620 A.2d 46 (1993)[,] to sustain a judgment for a tax assessment where the Common Pleas Court found that there was no rational basis for the amount allegedly owed by the [petitioner and the Commonwealth Court stated that the City’s tactics may well lack authority in law.